Case 2:18-cv-01923-JCM-EJY
         Case 2:18-cv-01923-JCM-EJY
                            *SEALED* Document
                                      Document13
                                               11-1Filed
                                                     *SEALED*
                                                         04/27/20 Filed
                                                                   Page 04/24/20
                                                                         1 of 4 Page 1
                                        of 4




                       SEALED


                                                       Office of the United States Attorney
                                                       District of Nevada
                                                       501 Las Vegas Boulevard, Suite 1100
                                                       Las Vegas, Nevada 89101
                                                       (702) 388-6336
Case 2:18-cv-01923-JCM-EJY
         Case 2:18-cv-01923-JCM-EJY
                            *SEALED* Document
                                      Document13
                                               11-1Filed
                                                     *SEALED*
                                                         04/27/20 Filed
                                                                   Page 04/24/20
                                                                         2 of 4 Page 2
                                        of 4


 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 Nevada Bar Number 13644
   DANIEL D. HOLLINGSWORTH
 3 Assistant United States Attorney
   Nevada Bar No. 1925
 4 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   Daniel.Hollingsworth@usdoj.gov
 6 Attorneys for the United States

 7

 8
                                UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10 UNITED STATES OF AMERICA,                         2:18-CV-1923-JCM-GWF

11                 Plaintiff,                        Amended Order for Summons and Warrant
                                                     of Arrest in Rem for the Property and
12          v.                                       Notice

13 2014 WHITE BMW X6,
   VIN: 5UXFG2C50E0H09612,
14 CALIFORNIA PLATE 7DQS101,

15                 Defendant.

16          An Amended Complaint for Forfeiture in Rem arising from a federal statute has

17 been filed by the United States of America pursuant to Supplemental Rules for Admiralty

18 or Maritime Claims and Asset Forfeiture Actions (Fed. R. Civ. P. Supp. Rule) G. The

19 Court, having reviewed the Amended Complaint, has found probable cause and that the

20 United States has possession of the defendant property; therefore, the clerk shall issue an

21 Amended Summons and Warrant of Arrest in Rem for the Property, pursuant to Fed. R.

22 Civ. P. Supp. Rule G(3)(b).

23          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that an Amended

24 Summons and Warrant of Arrest in Rem for the Property issue against the 2014 WHITE

25 BMW X6, VIN 5UXFG2C50E0H09612, CALIFORNIA PLATE 7DQS101 (property);

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

27 States seize, arrest, attach, take into custody, and retain the property;

28 / / /
Case 2:18-cv-01923-JCM-EJY
         Case 2:18-cv-01923-JCM-EJY
                            *SEALED* Document
                                      Document13
                                               11-1Filed
                                                     *SEALED*
                                                         04/27/20 Filed
                                                                   Page 04/24/20
                                                                         3 of 4 Page 3
                                        of 4


 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that notice of the

 2   action and the arrest be given by the United States on the United States= official internet

 3   forfeiture site, www.forfeiture.gov, for at least 30 consecutive days pursuant to Fed. R. Civ.

 4   P. Supp. Rule G(4)(a)(iv) which is reasonably calculated to notify potential claimants of

 5   this action;

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a copy of

 7   the Amended Complaint for Forfeiture In Rem, this Amended Order, the Amended

 8   Summons and Warrant of Arrest in Rem for the Property, and the Notice of Amended

 9   Complaint for Forfeiture and Arrest be personally served or sent by certified mail, return

10   receipt requested, and regular mail to any person who reasonably appears to be a potential

11   claimant on facts known to the United States before the end of the 60 day publication

12   period which is reasonably calculated to notify potential claimants of this action;

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

14   States shall file proof of publication and service with the Clerk of this Court;

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a person or

16   an entity who asserts an interest in the defendant property must, pursuant to Fed. R. Civ.

17   P. Supp. Rule G(5), file a verified claim, setting forth the person=s or its interest in the

18   property, that (a) identifies the specific property claimed, (b) identifies the claimant and

19   states the claimant’s interest in the property, and (c) is signed by the claimant under penalty

20   of perjury pursuant to 28 U.S.C. § 1746;

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

22   or entity must file the verified claim with the Clerk of the above-entitled Court no later than

23   35 days after the notice is sent or, if direct notice was not sent, no later than 60 days after

24   the first day of publication on the official internet government forfeiture site,

25   www.forfeiture.gov;

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

27   or entity must file an answer to the Amended Complaint for Forfeiture in Rem or a motion

28   under Rule 12 with the Clerk of the Court, Lloyd D. George United States Courthouse,
                                                  2
Case 2:18-cv-01923-JCM-EJY
         Case 2:18-cv-01923-JCM-EJY
                            *SEALED* Document
                                      Document13
                                               11-1Filed
                                                     *SEALED*
                                                         04/27/20 Filed
                                                                   Page 04/24/20
                                                                         4 of 4 Page 4
                                        of 4


 1   333 Las Vegas Boulevard South, Las Vegas, NV 89101, no later than 21 days after filing

 2   the verified claim;

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

 4   or entity must serve a copy of the verified claim and the answer at the time of each filing on

 5   Daniel D. Hollingsworth, Assistant United States Attorney, 501 Las Vegas Boulevard

 6   South, Suite 1100, Las Vegas, Nevada 89101.

 7          Failure to file a verified claim and an answer within the prescribed times shall result

 8   in a judgment of forfeiture by default.

 9          Dated: ___________________,
                   April 27, 2020.      2020.

10

11                                              HONORABLE JOHN C. MAHAN
                                                UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
